Case: 1:20-cv-04699 Document #: 11-5 Filed: 08/27/20 Page 1 of 3 PageID #:126




                          EXHIBIT 4
     Case: 1:20-cv-04699 Document #: 11-5 Filed: 08/27/20 Page 2 of 3 PageID #:127



Oracle joins bid for TikTok's U.S. operations, sources
say
  reuters.com/article/us-tiktok-m-a-oracle/oracle-joins-bid-for-tiktoks-u-s-operations-sources-say-idUSKCN25E09C


(Reuters) - Oracle Corp (ORCL.N) has joined some of the investors of TikTok’s Chinese
owner, ByteDance, in pursuing a bid for the popular short-video app’s operations in North
America, Australia and New Zealand, according to people familiar with the matter.

The move would represent a strategic departure for Oracle, which caters mostly to
corporate customers and generates the bulk of its sales from cloud offerings and software
licensing.

Its co-founder and Chairman Larry Ellison is one of the few top technology executive to
openly support President Donald Trump, who has ordered ByteDance to divest TikTok
amid concerns over the safety of the personal data of U.S. consumers.

Oracle is working with some of ByteDance’s investors, including General Atlantic and
Sequoia Capital, on making an offer for the TikTok assets that would challenge a rival bid
from Microsoft Corp (MSFT.O), the sources said, speaking on condition of anonymity.

ByteDance, TikTok, Oracle, General Atlantic and Sequoia declined to comment. The
Financial Times first reported Oracle’s interest in TikTok.

Oracle shares closed up 2.2% on the news on Tuesday, giving the company a market
capitalization of $169 billion.

Twitter Inc (TWTR.N) has also approached ByteDance to express interest in acquiring the
U.S. operations of TikTok, though its chances are seen as remote because of its smaller size
and the antitrust scrutiny for such a combination, sources said earlier this month.




                                                                                                                   1/2
     Case: 1:20-cv-04699 Document #: 11-5 Filed: 08/27/20 Page 3 of 3 PageID #:128




Trump has said he would support an effort by Microsoft to buy TikTok’s American
operations if the U.S. government got a “substantial portion” of the proceeds, but he has
also said there are other interested potential buyers. He has given ByteDance 45 days to
agree to a sale of TikTok, before transactions with either TikTok or ByteDance are
prohibited.

“I think Oracle is a great company,” U.S. President Donald Trump said on a visit to Yuma,
Arizona, adding that it could take over TikTok’s U.S. operations.

The White House has stepped up its efforts to purge what it deems “untrusted” Chinese
apps from U.S. digital networks. Beyond TikTok, Trump has also issued an order that
would prohibit transactions with Tencent Holdings Ltd’s (0700.HK) WeChat.

Reporting by Echo Wang in New York and Joshua Franklin in Boston; Additional reporting
by Kanishka Singh and Ann Maria Shibu in Bengaluru; Andrea Shalal in Yuma, Arizona;
Editing by Aditya Soni and Lisa Shumaker

Our Standards:The Thomson Reuters Trust Principles.




                                                                                            2/2
